                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 DANIEL DOKEY,

                        Plaintiff,
                                                         Case No. 19-CV-921-JPS-JPS
 v.

 SPANCRETE, INC.,
                                                                         ORDER
                        Defendant.


1.     BACKGROUND

       In June 2019, Plaintiff Daniel Dokey (“Plaintiff”) brought this action

against Defendant Spancrete, Inc. (“Defendant”) on behalf of himself and a

putative collective under the Fair Labor Standards Act (“FLSA”). (Docket

#1). Plaintiff also brought a class action, pursuant to Federal Rule of Civil

Procedure 23, alleging that Defendant violated Wisconsin’s Wage Payment

and Collection Law (“WWPCL”). (Id.) Plaintiff has since filed two motions

to compel, a motion for class certification, and a motion for partial summary

judgment. (Docket #31, #34, #35, #70). Defendant also filed a motion for

summary judgment.1 (Docket #41). The Court will address these motions in

the balance of this Order.



       1 Plaintiff filed a motion to file a sur-reply in opposition to Defendant’s
motion for summary judgment. (Docket #63). Courts in this district rarely grant
leave to file a sur-reply, as “the local rules provide for a motion, a response and a
reply, and in the vast majority of cases, this is sufficient.” Groshek v. Time Warner
Cable, Inc., Case No. 15-C-157, 2016 WL 4203506, at *4 (E.D. Wis. Aug. 9, 2016).
After reviewing Plaintiff’s submission, the Court finds that it adds nothing to the
record and has no effect on the disposition of this case. Thus, the Court denies
Plaintiff’s motion. Novoselsky v. Zvunca, Case No. 17-CV-427-JPS, 2017 WL 3025870,
at *6 n.2 (E.D. Wis. July 17, 2017).



 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 1 of 24 Document 73
2.     FACTS

       2.1     Plaintiff’s Wage Claims

       Defendant, a manufacturer of precast concrete products, is based in

Waukesha, Wisconsin with other facilities located throughout Wisconsin,

Illinois, and Florida. (Docket #1 at 3, #51 at 1). From May 2017 to January

2019, Plaintiff was a Quality Control Technician at Defendant’s facility in

Valders, Wisconsin. (Docket #1 at 6, #47 at 2). As a Quality Control

Technician, Plaintiff was paid on an hourly basis and was considered a

“non-exempt” employee for purposes of the FLSA and Wisconsin law.

(Docket #47 at 2). Therefore, if Plaintiff worked over 40 hours in a given

workweek, Defendant was obligated to pay Plaintiff one-and-a-half times

his “regular rate” for those overtime hours. See, generally, 29 U.S.C. §

207(a)(1); Wis. Stat. § 103.025(c) (2020); Wis. Admin. Code § DWD 274.03

(2020). One’s “regular rate” is not only his or her hourly rate of pay, but

includes “all remuneration for employment paid to, or on behalf of, the

employee,” subject to numerous exceptions. 29 U.S.C. § 207(e).2 Under both

federal and state law, nondiscretionary bonuses must be included when

employers compute an employee’s regular rate of pay. See 29 U.S.C. §

207(e)(3)(a), 29 C.F.R. §§ 778.200(a)(3)(a), .208 (2021).



       2 While Wisconsin law does not define “regular rate,” the Wisconsin
Department of Workforce Development instructs that the “‘regular rate’ includes
all remunerations paid to or on behalf of the employee such as commissions,
nondiscretionary bonus [sic], premium pay, and piecework incentives.” Dep’t of
Workforce Dev., Hours of Work and Overtime Frequently Asked Questions,
https://dwd.wisconsin.gov/er/laborstandards/overtimefaq.htm (last visited Feb.
12, 2021). Wisconsin law gives “‘due weight’ to the experience, technical
competence, and specialized knowledge” of its administrative agencies, such as
the Department of Workforce Development. Tetra Tech EC, Inc. v. Wis. Dep’t of Rev.,
914 N.W.2d 21, 28–29 (Wis. 2018).


                           Page 2 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 2 of 24 Document 73
       On June 24, 2019, Plaintiff filed this action alleging that Defendant

violated both the FLSA and WWPCL by failing to include all forms of

nondiscretionary compensation when calculating the regular rate of pay for

its non-exempt, hourly employees. (Docket #1 at 4). However, in his motion

for certification of the FLSA collective, Plaintiff sought to limit the collective

to non-exempt, hourly-paid employees at Defendant’s Valders, Wisconsin

facility. (Docket #16 at 1). On January 8, 2020, this Court granted Plaintiff’s

motion, pursuant to 29 U.S.C. § 216(b) of the FLSA, and authorized

Plaintiff’s counsel to issue notices to the putative collective members (the

“putative collective”). After Plaintiff’s counsel issued such notices, the

putative collective had thirty days to “opt-in” to the FLSA collective action.

(See Docket #23).

       Sometime after Plaintiff brought this action, Defendant hired the

accounting firm Baker, Tilly, Virchow, and Krause LLP to conduct an audit.

(Docket #40 at 3, #51 at 2). As a result of this audit, Defendant conceded that

(1) it maintained a bonus program, the Op-Ex Employee Excellence

Program (the “Op-Ex Bonus”), (2) the Op-Ex Bonus was nondiscretionary

in nature, and (3) it failed to include that bonus in its employees’ regular

rate calculation when determining their respective overtime compensation.

(Docket #40 at 3, #47 at 3, 5). The parties dispute whether this program

ended in December 2018 or June 2019. (Docket #47 at 3).

       On or about February 12, 2019, during the opt-in period, Defendant

mailed both checks and letters to the putative collective. (Docket #40 at 2).

This letter informed the members (1) about the audit and (2) that the

enclosed check “represent[ed] the additional amounts that should have

been paid . . . .” (Docket #40 at 2–3). Defendant also “doubled that payment

to make up for the fact that [the amount] was originally miscalculated.” (Id.


                           Page 3 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 3 of 24 Document 73
at 3). It is undisputed that neither Defendant, nor its attorneys, sought

Court approval to contact the putative collective prior to mailing the

aforementioned letters.3 (Id. at 2). Plaintiff informed his counsel on February

17, 2020 that he received both a check and letter from Defendant. (Docket

#60 at 9). Plaintiff’s counsel notified Defendant that Plaintiff did not intend

to deposit or cash his check, nor enter into negotiations concerning the

same. (Docket #40 at 3). To date, he has neither deposited nor cashed his

check.

         2.2   The Parties’ Discovery Dispute

         As expected, during the pendency of this action the parties engaged

in discovery. Plaintiff submitted his first set of discovery requests to

Defendant on September 20, 2019, to which Defendant eventually

responded. (Docket #60 at 4). Defendant initially objected to the production

of various documents because the Court had not yet granted conditional

certification. (Id. at 5, Docket #53-2 at 7–10).

         In January 2020, after this Court granted conditional certification,

Plaintiff tendered a second set of discovery requests to Defendant. (Docket

#60 at 5). Plaintiff’s counsel also e-mailed Defendant’s counsel requesting

supplemental responses to Plaintiff’s first set of requests. (See Docket #53-

4). On January 21, Defendant’s counsel provided Plaintiff with the names

and last known addresses for each member of the putative collective, which

allowed Plaintiff’s counsel to distribute notices to them, beginning the “opt-

in” period. (Docket #60 at 5).



        The parties dispute the number of members of the putative collective and,
         3

thus, the number of checks and letters that Defendant mailed. (See Docket #47 at
7). Plaintiff avers that there were 154 members of the collective; Defendant
maintains that there were 152 members. (Id.)


                           Page 4 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 4 of 24 Document 73
       On February 12, 2020, Plaintiff’s counsel reminded Defendant’s

counsel that its responses to Plaintiff’s second set of discovery requests

were due in a week. (Id. at 6). This correspondence occurred around the

same time that Defendant’s counsel mailed checks to the putative collective.

(Id.) On February 17, 2020, after Plaintiff received his payment from

Defendant, Plaintiff’s counsel e-mailed Defendant’s counsel. (Id. at 9).

Among other things, Plaintiff’s counsel expressed that it would be

following up regarding Defendant’s outstanding discovery responses. (Id.)

On February 28, Defendant’s counsel sent Plaintiff an e-mail with four

documents showing “calculations and registers” of payments to the class

members. (Id. at 10, Docket #53-6).

       On March 13, 2020, Plaintiff’s counsel e-mailed Defendant’s counsel

thanking him for “the summary documents” he provided, but expressed a

desire for the “native documents.” (Docket #54-3). Plaintiff’s counsel

reminded Defendant’s counsel that Defendant’s responses to Plaintiff’s

second set of discovery requests and supplemental responses to Plaintiff’s

first set of requests remained outstanding. (Id.) The parties do not dispute

that both Plaintiff’s and Defendant’s counsel spoke later that day. (Docket

#60 at 11). Plaintiff’s counsel then sent a follow-up e-mail reiterating that,

on the call, Defendant agreed to electronically provide Plaintiff with the

records underlying Defendant’s calculations. (Id. at 11). On March 18,

Defendant’s counsel finally provided Plaintiff with Excel spreadsheets,

which Defendant’s counsel states came from Defendant’s payroll system.

(Id. at 12, Docket #46-1). Plaintiff’s counsel replied, clarifying that it sought

“the actual, raw data.” (Docket #46-1 at 1). Defendant’s counsel then asked,

“You want the paper time cards?” (Id.) Plaintiff’s counsel did not answer

that e-mail, but instead filed a motion to compel, (Docket #31). On March


                           Page 5 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 5 of 24 Document 73
25, five days after the Court’s dispositive motion deadline, Defendant’s

counsel provided its outstanding discovery responses. (Docket #60 at 12).

Notably, in response to Plaintiff’s Interrogatory No. 18,4 Defendant offered

Plaintiff the opportunity to inspect the timecards of Defendant’s Valders

facility employees “upon reasonable notice.” (Docket #60 at 12, #46-4 at 6,

#53-11 at 6).5

       2.3       The Parties’ Dispute as to Defendant’s Calculations

       In February 2020, Plaintiff’s counsel retained Benjamin M. Duveneck

(“Duveneck”), an accounting and finance consultant, to provide his expert

analysis in this matter. (Docket #55 at 1–2). Duveneck states that Plaintiff’s

counsel provided him with two Excel spreadsheets and two payroll

registers with a check date of February 12, 2020. (Id.) Based on the

information provided, Duveneck maintains that Defendant’s calculations

appear correct; however, because he did not have access to the “source

documents,” such as payroll registers and time sheets, Duveneck was (and




       4“For each and every non-exempt employee identified in response to
Interrogatory No. 17, identify the total number of non-overtime hours actually
worked per workweek by said non-exempt employee for the period of time
beginning June 24, 2016 and ending June 24, 2019.”
       5 District courts have broad discretion in deciding matters relating to
discovery. Packman v. Chi. Tribune Co., 267 F.3d 628, 646–47 (7th Cir. 2001); Rennie
v. Dalton, 3 F.3d 1100, 1110 (7th Cir. 1993). While Defendant answered Plaintiff’s
requests in an untimely and piecemeal fashion, it appears that Plaintiff now has
access to the items he sought via his first and second sets of discovery requests. To
the extent that Plaintiff would like the underlying raw data, Defendant has offered
Plaintiff the opportunity to inspect its timecards. Certainly, pursuant to Federal
Rule of Civil Procedure 34(a)(1), making records available for inspection may be a
permissible response to an interrogatory or request for production. C & N Corp. v.
Kane, No. 12-C-0257, 2013 WL 74366, at *4 (E.D. Wis. Jan. 7, 2013). Thus, the Court
will deny Plaintiff’s first motion to compel, (Docket #31), as moot.


                           Page 6 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 6 of 24 Document 73
still is) unable to determine whether the amounts Defendant paid to each

employee are accurate. (Id. at 3).

       In March 2020, Plaintiff’s counsel gave Duveneck two additional

documents that Defendant claims contained the raw data that Duveneck

sought to finalize his analysis. (Id. at 4). Duveneck determined that the

calculations within these documents “contained numerous errors,

omissions, inconsistencies, and variable pieces of information making it

impossible” for him to determine the damages owed to Defendant’s

employees. (Id.) Duveneck reiterates that “to fully evaluate and attest to the

amounts owed to each employee,” he would need to review both the

“payroll registers and timesheets.” (Id. at 6). He also sought (and still seeks)

information regarding the types and amounts of additional compensation

listed in one of Defendant’s spreadsheets. (Id.) Duveneck asserts that

because he does not have the underlying, raw documentation he needs, he

is unable to verify or independently calculate the amounts Defendant owes

its employees. (Id.)

       Notably, Defendant’s Payroll Manager and Benefits Administrator,

Michelle Fantl, has an explanation or clarification for each alleged

inconsistency or error that Duveneck points out in his declaration. (See

Docket #60 at 13–20, #62). Defendant takes the position that, because

Duveneck has been able to identify issues with the records Defendant has

provided thus far, Defendant must have provided Plaintiff with sufficient

detail to double check whether Defendant’s recalculations are correct. (See,

e.g., Docket #60 at 20) (“Additionally, because Duveneck was able to

identify the issue with [Defendant’s calculations for a particular employee],

it reflects that the information Spancrete has provided to Plaintiff provides




                           Page 7 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 7 of 24 Document 73
[Duveneck] with sufficient detail to double check whether any particular

employee’s recalculation was correct.”)

       To summarize, while Plaintiff admits that Defendant has used the

proper method to recalculate the amounts it owes to its employees as part of

their regular rate, Plaintiff vehemently denies that Defendant has provided

the appropriate underlying data to allow Plaintiff to verify whether

Defendant’s calculations are actually accurate. Based on the foregoing, the

amounts that Defendant owes to its employees, including Plaintiff Dokey,

remain in dispute.

3.     CERTIFICATION OF THE RULE 23 CLASS6

       Before addressing the parties’ dispositive motions, the Court will

rule on Plaintiff’s motion for class certification pursuant to Federal Rule of

       6 Plaintiff simultaneously moved for class certification and for partial
summary judgment as to Defendant’s liability under the WWPCL to both Plaintiff
and the Rule 23 class. (Docket #34, #35). This circuit has recognized that “it is the
better policy for a district court to dispose of a motion for class certification
promptly and before ruling on the merits of the case,” Mira v. Nuclear Measurements
Corp., 107 F.3d 466, 475 (7th Cir. 1997) (emphasis in original), so as to comply with
the rule against one-way intervention. Costello v. BeavEx, Inc., 810 F.3d 1045, 1057–
58 (7th Cir. 2016). This rule “prevents plaintiffs from moving for class certification
after acquiring a favorable ruling on the merits of a claim,” because “it is unfair to
allow members of a class to benefit from a favorable judgment without subjecting
themselves to the binding effect of an unfavorable one.” Costello, 810 F.3d at 1057–
58 (internal quotations and citations omitted). However, in Costello, the Seventh
Circuit held that because (1) the plaintiffs had filed for partial summary judgment
and class certification contemporaneously and (2) the district court ruled on class
certification before granting partial summary judgment for the plaintiffs, “the rule
against one-way intervention [did] not preclude class certification.” Id. at 1058.
Here, Plaintiff has filed both motions contemporaneously and the Court addresses
Plaintiff’s motion for class certification first. Thus, according to Costello, the Court
avoids any “one-way intervention” violation. However, “even if this sequence of
events violated the rule against one-way intervention,” Defendant has waived any
such argument “by failing to raise it and by seeking a judgment on the merits
before the Court had ruled on the class certification motion.” Tataru v. RGS Fin.,
No. 18-cv-06106, 2021 WL 38142, at *11 n.1 (N.D. Ill. Jan. 4, 2021).


                           Page 8 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 8 of 24 Document 73
Civil Procedure 23. (Docket #34). To bring his WWPCL claim on behalf of a

class, Plaintiff asked the Court to certify the following class:

        All hourly-paid, non-exempt employees who are or have been
        employed by Defendant at its Valders, Wisconsin facility
        within the two (2) years immediately prior to the filing of the
        Complaint (ECF No. 1) and who received non-discretionary
        forms of compensation in addition to regular wages that were
        not included in their regular rates of pay for overtime
        calculation purposes.

(Id. at 1).

        For his case to be eligible for class treatment, Plaintiff must first show

the following: (1) the class is so numerous that joinder of all members is

impracticable; (2) there are questions of law or fact common to the class;

(3) the claims or defenses of the representative parties are typical of the

claims or defenses of the class; and (4) the representative parties will fairly

and adequately protect the interests of the class. Fed. R. Civ. P. 23(a)(1)–(4).

        Plaintiff bears the burden to prove, by a preponderance of the

evidence, that each of these requirements is met. Messner v. Northshore Univ.

HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012). Class certification should not

be “a dress rehearsal for the trial on the merits.” Id. However, there may be

some overlap between merits and class issues because “the class

determination generally involves considerations that are enmeshed in the

factual and legal issues comprising the plaintiff’s cause of action.” Comcast

Corp. v. Behrend, 569 U.S. 27, 33 (2013) (internal quotations and citations

omitted). The Court finds that Plaintiff has satisfied his burden as to the

Rule 23 requirements and addresses each in turn.

        Although the parties dispute the exact number, it is clear that at least

150 of Defendant’s employees received at least one form of non-



                           Page 9 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 9 of 24 Document 73
discretionary compensation (the Op-Ex Bonus), which Defendant failed to

account for during the representative period. (Docket #36 at 12). Further,

Plaintiff avers that more than 40 of these employees worked in excess of 40

hours per week during the period in which the bonus was earned. “While

there is no magic number that applies to every case, a forty–member class

is often regarded as sufficient to meet the numerosity requirement.”

Mulvania v. Sheriff of Rock Island Cnty., 850 F.3d 849, 859 (7th Cir. 2017). In

light of the foregoing, the Court finds that the class is sufficiently numerous

to render the joinder of all members impracticable.

       Next, the Court addresses Rule 23’s commonality and typicality

requirements. Commonality is satisfied by even a single common question

among the class members, where the “determination of its truth or falsity

will resolve an issue that is central to the validity of each one of the claims

in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350, 359 (2011).

A plaintiff’s claim is considered typical “if it arises from the same event or

practice or course of conduct that gives rise to the claims of other class

members and . . . [his] claims are based on the same legal theory.” Oshana

v. Coca-Cola Co., 472 F.3d 506, 514 (7th Cir. 2006) (internal quotations and

citation omitted). “Even though some factual variations may not defeat

typicality, the requirement is meant to ensure that the named

representative’s claims have the same essential characteristics as the claims

of the class at large.” Id. (internal quotations and citation omitted).

       Plaintiff argues—and Defendant admits—that Defendant uniformly

deprived employees, including Plaintiff, of overtime compensation by

failing to include its non-discretionary Op-Ex Bonus in its employees’

regular rates. Certainly, the truth of that statement resolves an issue central

to the proposed class. Further, Defendant admits to engaging in the same


                          Page 10 of 24
Case 2:19-cv-00921-JPS Filed 02/12/21 Page 10 of 24 Document 73
practice or course of conduct as to Plaintiff and the other proposed class

members.

         Lastly, the Court finds that Plaintiff and his counsel will fairly and

adequately represent the interest of the class. Adequacy requires proof of

three elements:

         (1) the representative’s interest cannot be contrary to those of
         the rest of the class, see Amchem Prods. v. Windsor, 521 U.S. 591,
         625–29 (1997); (2) the class representative must be sufficiently
         interested in the case outcome, see Sec’y of Labor v. Fitzsimmons,
         805 F.2d 682, 697 (7th Cir. 1986); and (3) class counsel must be
         qualified, experienced, and generally able to conduct the case,
         see Susman v. Lincoln Am. Corp., 561 F.2d 86, 90 (7th Cir. 1977).

Wheeler v. Midland Funding LLC, Case No. 15 C 11152, 2018 WL 1920254, at

*4 (N.D. Ill. Apr. 24, 2018); see also Retired Chi. Police Ass’n v. City of Chicago,

7 F.3d 584, 598 (7th Cir. 1993). The Court finds that Plaintiff’s interests are

commonly aligned with Defendant’s current and former employees that

make up the proposed Rule 23 class and that Plaintiff is sufficiently

interested in the outcome of this case. The Court also has no reservations

regarding Plaintiff’s counsels’ ability to adequately represent the proposed

class.

         In addition to satisfying Rule 23(a), Plaintiff must show that his

proposed class action fits within one of the three types outlined in Federal

Rule of Civil Procedure 23(b). Plaintiff avers that “questions of law or fact

common to class members predominate over any questions affecting only

individual members, and that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy,” (i.e., the

proposed class satisfies Rule 23(b)(3)). As discussed above, Plaintiff has

shown that there are prominent common issues amongst the proposed



                           Page 11 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 11 of 24 Document 73
class. Further, Defendant has not suggested that there are any individual

issues that would jeopardize the proposed class. Even if it had, the Court

finds it likely that the common issues would predominate over any such

individual issues. Butler v. Sears, Roebuck & Co., 727 F.3d 796, 801 (7th Cir.

2013) (“[C]ommon issues need only predominate, not outnumber

individual issues.”) (quoting In re Inter-Op Hip Prothesis Liab. Litig., 204

F.R.D. 330, 345 (N.D. Ohio 2001)).

       Notably, Defendant does not argue that Plaintiff fails to satisfy any

of the Rule 23 certification requirements. Rather, Defendant argues that

because all potential class members have been fully compensated for all

overtime, plus double that amount to account for damages, the potential

class members have no claims or sustained no damages. (See Docket #48 at

6–7). Therefore, Defendant argues, a class is inappropriate.

       Defendant relies on Neuser v. Carrier Corp., No. 06-C-645-S, 2007 WL

1470855, at *4–5 (W.D. Wis. May 15, 2007), to support the proposition that

when class members do not sustain any damages, the class members have

no claim and thus, certification is unwarranted. Yet Defendant plucks this

proposition from Neuser while glossing over the glaring factual differences

between it and this case. In Neuser, the plaintiffs had purchased furnaces

with a defective component from the defendant. Id. at *1. The plaintiffs’

theory of liability was that due to the defendant’s failure to disclose the

defective nature of the product, the plaintiffs believed that the furnace

would have a twenty-year lifespan. Id. at *4. However, the plaintiffs sought

certification of a broadly defined class, which, based on its terms, would

encompass persons who did not suffer any injuries caused by the defendant

(e.g., persons with a properly working furnace or persons who sold their

homes before their furnace failed). Id. Those proposed class members quite


                          Page 12 of 24
Case 2:19-cv-00921-JPS Filed 02/12/21 Page 12 of 24 Document 73
literally had no claim because they either suffered no injury (i.e., their

furnaces with the defective component still worked) or were in a position

where they could not possibly have suffered such an injury (i.e., they had a

furnace without a defective component). Id. at *4–5.

       The members of Plaintiff’s narrowly defined class in this case can be

easily distinguished because they were, in fact, injured by Defendant when

Defendant failed to properly compensate them. Defendant argues that

because it mailed checks to the members of the proposed class, those

persons are not injured. Defendant points to a decision from this district,

Fast v. Cash Depot, Ltd., 296 F. Supp. 3d 998 (E.D. Wis. 2017) (“Fast I”), see

discussion infra Section 4.2, for additional support. In Fast I, the court noted

that if it was true that the defendant had paid its employees to make them

whole “then it would appear that [the defendant] has a strong argument

that any motion by [the plaintiff] to conditionally certify a class should be

denied.” Id. at 1006. However, Plaintiff adamantly disputes whether

Defendant has appropriately compensated its employees because

Defendant has not provided the raw data to allow Plaintiff to double check

Defendant’s calculations. See supra Section 2.3. Further, Plaintiff has shown

that, in at least once instance, Defendant’s initial calculations were not

correct. See infra Section 4.3. Because it is unclear whether Defendant has

properly compensated all members of the proposed class, it is also unclear

whether such persons have been made whole. If Defendant has not made

them whole, those persons would still be considered injured. The Court

finds that Defendant’s reliance on Neuser is inapposite and that certification

of the proposed class is appropriate. Because Plaintiff has carried his

burden with respect to class certification, the Court will grant his motion

(Docket #34) and certify the desired class.


                          Page 13 of 24
Case 2:19-cv-00921-JPS Filed 02/12/21 Page 13 of 24 Document 73
4.     THE PARTIES’ MOTIONS FOR SUMMARY JUDGMENT

       4.1    Legal Standard

       Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

       4.2    Plaintiff’s Motion for Partial Summary Judgment

       With regard to Plaintiff’s FLSA claim, Plaintiff has filed a motion for

partial summary judgment as to Defendant’s liability. Notably, Plaintiff

pursues his summary judgment as to his FLSA claim individually and not

on behalf of the putative collective. However, Plaintiff seeks partial

summary judgment on his behalf and on behalf of the Rule 23 class as to

Defendant’s liability under the WWPCL.

       Federal    and       state   law   required   Defendant     to   include

nondiscretionary forms of compensation when calculating its employees’

respective regular rates of pay. This regular rate, in turn, impacted those

employees’ overtime compensation. Defendant has admitted that its Op-Ex

Bonus was non-discretionary and that “in practice, Defendant failed to

include” this bonus in “Plaintiff’s and all other [e]mployees’” regular rates

of pay when determining Plaintiff’s overtime compensation. (See Docket


                           Page 14 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 14 of 24 Document 73
#47 at 5). Thus, there appears to be no genuine issue of material fact as to

Defendant’s liability under the FLSA as to Plaintiff, nor as to Plaintiff and

the Rule 23 class pursuant to the WWPCL.

       Defendant argues that Plaintiff’s motion must be denied because

Plaintiff “has admittedly sustained no damages.” (Docket #48 at 7).

Specifically, Defendant avers that “Plaintiff has admitted that the

calculation of his . . . damages was done pursuant to the same methodology

that the Department of Labor uses and that the calculations were accurate.”

(Id.) To be sure, Plaintiff has admitted that the method Defendant used to

calculate damages was correct. (See Docket #40 at 3) (“The methodology

used to calculate the amount owed to Mr. Dokey and the other putative

members of the collective and class was the same or substantially similar to

that utilized by the United States Department of Labor.”). But Plaintiff

steadfastly argues that he has not been provided with the necessary data to

determine whether Defendant’s calculations are, in fact, correct. (See Docket

#51 at 4) (“Plaintiff DENIES that Defendant uniformly and correctly applied

said methodology utilized by the United States Department of Labor to

each putative member of the collective and class and DENIES the accuracy

and adequacy of Defendant’s payments, as they are incapable of evaluation

and verification.”) (emphasis in original); (see also Docket #57 at 3) (“Thus,

while [Plaintiff’s expert] opined that Defendant performed adequate

mathematical operations, the calculations and the data underlying them

remain in dispute.”).

       Similarly, with regard to Plaintiff’s WWPCL claim, Defendant

maintains that it is undisputed that “the analysis under the FLSA holds in

equal force,” and thus, there are no claims left to dispute. As to the Rule 23

class, Defendant maintains that because Plaintiff “admits that the


                          Page 15 of 24
Case 2:19-cv-00921-JPS Filed 02/12/21 Page 15 of 24 Document 73
methodology is correct and the calculations are accurate” class certification

is inappropriate and without a class, the Court cannot grant summary

judgment as a matter of law. The Court has already rejected Defendant’s

arguments that (1) a Rule 23 class is inappropriate in this case, see supra

Section 3, and (2) there is no dispute as to the accuracy and adequacy of

Defendant’s calculations for both Plaintiff and the Rule 23 class.

       Defendant turns to Fast I, 296 F. Supp. 3d 998, for support that there

is no dispute as to the amount owed to Plaintiff and the class members. In

that case, the plaintiff, Timothy Fast (“Fast”), alleged that his employer

violated the FLSA by failing to include nondiscretionary bonuses and on-

call premiums when calculating its employees’ regular rates of pay. Id. at

1000. Like Defendant, Cash Depot hired an accounting firm, which

determined that Cash Depot owed its employees, including Fast, money in

overtime compensation. Id. Cash Depot then electronically deposited funds

into the accounts of current employees and mailed checks to its former

employees, including Fast. Id. at 1000–01. As part of its responses to Fast’s

discovery    requests,    Cash    Depot   provided   him   with   documents

summarizing the accounting firm’s calculations. Id. at 1001. Fast argued

that, based on his own calculation, Cash Depot had underpaid him. Id. at

1002. Eventually, counsel for both parties had a teleconference to discuss

the accounting firm’s methodology and calculations. During this

conference, Fast’s counsel maintained that, pursuant to its calculations,

Cash Depot owed Fast more money. Id. However, Fast’s counsel refused to

substantiate this claim “because he did not want Cash Depot to disburse

additional checks to Fast . . . .” Id.

       Cash Depot moved for summary judgment, which required Fast, as

the non-movant, “to present some evidence to allow the court to accept his


                           Page 16 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 16 of 24 Document 73
position that Cash Depot’s calculations regarding Fast’s additional

overtime payments are incorrect.” Id. at 1004. Because Fast had not

“submit[ed] evidentiary materials that set forth specific facts showing that

there [was] a genuine issue for trial,” the Court found that Fast had waived

any claim that Cash Depot’s calculations were incorrect. Id. (quoting Harney

v. Speedway SuperAmerica, LLC, 526 F.3d 1099, 1104 (7th Cir. 2008)). The

district court granted Cash Depot’s motion “to the extent that Cash Depot

correctly calculated” the amount that it owed Fast. Fast I, 296 F.3d at 1006.

       While this case does share a similar factual background to Fast I,

unlike the plaintiff in that case, Plaintiff has shown that damages in this

case are very much in dispute. Defendant argues that it made the “raw

data” which Plaintiff’s expert seeks (e.g., timecards) available for Plaintiff’s

inspection and that Plaintiff is burying his head in the sand. The Court

notes, however, that Defendant inquired as to whether Plaintiff wanted its

timecards as late as March 18, 2020 (two days before the dispositive motion

deadline) and did not formally offer Plaintiff the opportunity to inspect the

timecards until March 25. Had Defendant provided Plaintiff with a more

timely opportunity to examine the “raw data” Defendant used to calculate

damages and Plaintiff refused to substantiate the amount owed to him and

the class members, then the Court could hold, as Judge Griesbach did in

Fast I, that Plaintiff had not demonstrated a genuine issue for trial.

However, Plaintiff’s ability to determine his damages in this case is

noncomparable to the situation in Fast I, due, in large part, to Defendant’s

uncooperative actions. Defendant cannot now claim that Plaintiff’s

obstinance is the reason why Plaintiff’s damages and the damages of the

Rule 23 class remain in dispute. There being no genuine issue as to

Defendant’s liability under the FLSA as to Plaintiff and under the WWPCL


                          Page 17 of 24
Case 2:19-cv-00921-JPS Filed 02/12/21 Page 17 of 24 Document 73
as to Plaintiff and the Rule 23 class, the Court will grant Plaintiff’s motion

for partial summary judgment, (Docket #35).

       4.3    Defendant’s Motion for Summary Judgment

       In its motion for summary judgment, Defendant argues that because

Defendant has already paid the wages it owed to its employees under the

FLSA and WWPCL, and that because Plaintiff admitted that Defendant

used the correct methodology when calculating those amounts, Defendant

has no remaining liability as to any of the putative collective or class

members. The Court has already rejected this line of reasoning, see infra

Section 4.2. Notably, in response to Defendant’s motion, Plaintiff proffers

some additional evidence concerning the accuracy and adequacy of

Defendant’s calculations, which, in turn, belies Defendant’s assertion that

there are no genuine issues of material fact in this case. Defendant concedes

that Plaintiff’s expert identified an error in one of Defendant’s

recalculations as to the overtime of Defendant’s employee, James Goehring

(“Goehring”). After Plaintiff’s expert shed light on this error, Defendant

issued another check to Goehring for double the amount Defendant owed

to him. Further, the bulk of the parties’ briefing consists of a back-and-forth

regarding their respective calculations.

       The Court also notes that there is a genuine dispute as to whether

the Op-Ex Bonus was the only nondiscretionary bonus that Defendant

offered, as well as a dispute as to when the Op-Ex Bonus was offered. Both

of these variables could impact the overtime calculations in this case.

Defendant denies the existence of bonus plans other than the Op-Ex Bonus

during the relevant time period. Yet, Plaintiff points out that this Court

conditionally certified a collective comprised of Defendant’s employees

who were improperly compensated “as a result of Defendant’s failure to


                          Page 18 of 24
Case 2:19-cv-00921-JPS Filed 02/12/21 Page 18 of 24 Document 73
include all non-discretionary compensation, such as ‘Op-Ex Employee

Excellence Program Bonuses,’ in said employee’ regular rate of pay for

overtime calculation purposes.” (Docket #50 at 13, #23) (emphasis added).

Plaintiff argues that his admission regarding Defendant’s use of the correct

methodology does not foreclose the possibility that Defendant failed to

include all forms of non-discretionary compensation in its calculations.

(Docket #50 at 14). The Court agrees.7 Therefore, the Court will deny

Defendant’s motion for summary judgment.

       Lastly, in their respective briefs on Defendant’s motion for summary

judgment, the parties include extensive discussion as to whether attorneys’

fees are available to Plaintiff under both federal and state law. The Court

finds that the wiser exercise of discretion on the matter of whether



       7 The Court also dispenses with Defendant’s suggestion that Plaintiff’s and
the Rule 23 class’ claims are moot. (See Docket #48 at 3–4). In Fast v. Cash Depot,
Ltd., Case No. 16-C-1637, 2018 WL 5832155, at *4 (E.D. Wis. Nov. 7, 2018), (“Fast
II”) the district court held that because “Fast concede[d] that he has been fully paid
the wages owed pursuant to the FLSA . . . . [A] live controversy no longer exist[ed],
and the court lack[ed] jurisdiction as a result.” See also, Fast v. Cash Depot Ltd., 931
F.3d 636, 639 (7th Cir. 2019) (“Fast III”) (“The [district] court then determined that
because Fast never moved to certify the class and because his counsel conceded
that Cash Depot paid Fast and the putative class the proper amount of owed
wages, a live controversy no longer existed.”) Unlike Fast II, Plaintiff has not
conceded that he has been fully paid and it remains disputed whether Defendant
has fully paid the Rule 23 class. In fact, Plaintiff’s posture is similar to that of the
plaintiff in Fast I, when the district court determined that, at that stage, the
plaintiff’s case was not moot. In Fast I, 296 F. Supp. 3d at 1005, the district court
noted that the Seventh Circuit “decided that a collective or class action plaintiff
can refuse an offer of settlement for the full value of his claim to avoid rendering
his potential class or collective action moot.” The court then instructed the parties
to “assess their respective positions and determine where, if at all, any dispute still
exist[ed].” Id. at 1006. Here, Plaintiff has avoided cashing his check and this Court
has already determined that a genuine dispute of material fact still exists. Thus,
Plaintiff’s claim is not moot. Similarly, because there is a genuine dispute as to the
amounts Defendant owes to the Rule 23 class, a live controversy remains.


                           Page 19 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 19 of 24 Document 73
attorneys’ fees may be awarded and, if so, in what amount is best left for

the parties and their counsel to thoughtfully address in the first instance. In

the event they are unable to reach an accommodation, the Court will defer

any further consideration of this question until such time as the case is

otherwise concluded.

5.     PLAINTIFF’S SECOND MOTION TO COMPEL

       Lastly, the Court addresses Plaintiff’s second motion to compel,

(Docket #70), which Plaintiff filed on September 22, 2020. Plaintiff explains

that on May 20, 2020, he served his Third Set of Interrogatories and First Set

of Requests to Admit. At that time, trial was scheduled for June 22, 2020.

Pursuant to Civil Local Rule 26(c), the parties must have concluded

discovery on or before May 22 (i.e., “30 days before the date on which trial

was scheduled”). “Completion of discovery means that discovery must be

scheduled to allow . . . interrogatories and requests for admissions to be

answered, and documents to be produced before the deadline . . . .” Civ.

L.R. 26(c). Thus, when it served these discovery requests, Plaintiff

ultimately gave Defendant two days to respond. When Defendant filed its

responses on June 19, 2020, it objected to all of Plaintiff’s requests on the

basis that such requests were untimely.

       Notably, on May 28, 2020—eight days after Plaintiff served its Third

Set of Discovery Requests—the parties filed a motion to amend the trial

scheduling order, (Docket #68), which the Court granted. Plaintiff argues

that because no trial was scheduled at the time Defendant’s responses

became due, the time for completing discovery had yet to pass. Plaintiff also

argues that even if the deadline had passed, because the Court indicated it

would reschedule dates and deadlines as circumstances warrant, the Court




                           Page 20 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 20 of 24 Document 73
should reopen discovery pursuant to Civil Local Rule 26(c) and compel

Defendant to answer Plaintiff’s Interrogatories Nos. 22–24.

       The Court rejects Plaintiff’s assertion that by granting the motion to

amend the scheduling order, it had also altered the discovery deadline in

this case. See Balschmiter v. TD Auto Fin. LLC, No. 13-CV-1186-JPS, 2015 WL

2451853, at *9 (E.D. Wis. May 21, 2015) (“[T]he Court’s order . . . altered

nothing other than the trial date and those dates that flow necessarily from

the trial date (the final pretrial conference date, trial brief due dates, etc.).

[The Court] did not, however, magically reset every deadline in the case

previously outlined by the Court—dates that the parties were well aware

of.”). The Court also rejects Plaintiff’s argument that it should reopen

discovery. “Reopening discovery after the discovery period has closed

requires a showing of good cause.” Gucci Am., Inc. v. Guess?, Inc., 790 F.

Supp. 2d 136, 139 (S.D.N.Y. 2011).

       Plaintiff does not attempt to make a showing of “good cause.”

Further, Plaintiff’s Interrogatories Nos. 22 and 23 request information

regarding which of Defendant’s employees accepted or did not accept the

payments that Defendant sent on or around February 12. (Docket #71-2 at

1–2). “Where a party is aware of the existence of documents or other

information before the close of discovery and propounds requests after the

deadline has passed, those requests should be denied.” Gucci Am., Inc., 790

F. Supp. 2d at 140. Plaintiff submitted these interrogatories and requests to

admit on May 20, 2020, only two days before discovery was to close;

however, he was aware that Defendant had mailed checks to employees

approximately two months earlier. The Court finds that Plaintiff could have

requested this information sooner than May 20, 2020.




                          Page 21 of 24
Case 2:19-cv-00921-JPS Filed 02/12/21 Page 21 of 24 Document 73
       Plaintiff’s Interrogatory No. 24 asks Defendant to identify the factual

or legal basis if Defendant denied any of Plaintiff’s Requests to Admit.

(Docket #71-2 at 2). Thus, a response to that interrogatory requires

Defendant to respond to each of Plaintiff’s Requests to Admit. Upon review

of those requests, the Court determines that, with one exception, Request

No. 36,8 Plaintiff was not seeking novel information from Defendant.

Instead, Plaintiff asks Defendant to admit to facts that were already a part

of the record in this case. Based on the foregoing, the Court will deny

Plaintiff’s second motion to compel, (Docket #70).

6.     CONCLUSION

       Because there is no genuine issue of material fact as to Defendant’s

liability as to Plaintiff, individually, pursuant to the FLSA, and as to both

Plaintiff and the recently certified Rule 23 class pursuant to the WWPCL,

the Court will grant Plaintiff’s motion for partial summary judgment as to

Defendant’s liability. (Docket #35). Yet, because there is an outstanding,

genuine factual dispute as to whether Defendant has appropriately

compensated Plaintiff, the putative collective,9 and members of the Rule 23

class, the Court denies Defendant’s motion for summary judgment. (Docket

#41). This case will proceed to trial, to be scheduled at such time as the Court

finds it is safe to conduct such proceedings in person.




       Plaintiff’s Request to Admit No. 36 asks Defendant to admit that “As of
       8

May 20, 2020, Spancrete had not yet disclosed any experts to Plaintiff.”
       9  Plaintiff did not move for partial summary judgment as to Defendant’s
liability under the FLSA as to the putative collective. Therefore, the question of
Defendant’s liability to the FLSA putative collective remains.


                           Page 22 of 24
 Case 2:19-cv-00921-JPS Filed 02/12/21 Page 22 of 24 Document 73
      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for class certification

pursuant to Federal Rule of Civil Procedure Rule 23 (Docket #34) be and the

same is hereby GRANTED;

       IT IS FURTHER ORDERED that the following class is hereby

certified pursuant to Federal Rule of Civil Procedure 23: All hourly-paid,

non-exempt employees who are or have been employed by Defendant at its

Valders, Wisconsin facility within the two (2) years immediately prior to

the filing of the Complaint (ECF No. 1) and who received non-discretionary

forms of compensation in addition to regular wages that were not included

in their regular rates of pay for overtime calculation purposes;

      IT IS FURTHER ORDERED that Plaintiff’s motion for partial

summary judgment (Docket #35) as to Defendant’s liability under the Fair

Labor Standards Act as to Plaintiff, individually, be and the same is hereby

GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s motion for partial

summary judgment (Docket #35) as to Defendant’s liability under the

Wisconsin Wage Payment and Collection Law as to the Plaintiff and the

Rule 23 class be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (Docket #41) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that Plaintiff’s motion to file a sur-reply

(Docket #63) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that Plaintiff’s first motion to compel

(Docket #31) be and the same is hereby DENIED as moot; and

      IT IS FURTHER ORDERED that Plaintiff’s second motion to

compel (Docket #70) be and the same is hereby DENIED.


                          Page 23 of 24
Case 2:19-cv-00921-JPS Filed 02/12/21 Page 23 of 24 Document 73
     Dated at Milwaukee, Wisconsin, this 12th day of February, 2021.

                               BY THE COURT:



                               ____________________________________
                               J. P. Stadtmueller
                               U.S. District Judge




                          Page 24 of 24
Case 2:19-cv-00921-JPS Filed 02/12/21 Page 24 of 24 Document 73
